     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TEXCELL INC., et al.,                            No. 2:18-cv-01621-KJM-DMC
12                       Plaintiffs,
13           v.                                        ORDER
14    STS HYDROPOWER LTD., et al.,
15                       Defendants.
16

17

18                  In this contract dispute between plaintiffs Texcell Inc. and Arnold Leong and

19   defendants STS Hydropower Ltd., STS Hydropower, LLC and Eagle Creek Renewable Energy,

20   LLC, defendants move for summary judgment of all of plaintiffs’ claims. For the reasons below,

21   the motion is GRANTED in part and DENIED in part.

22   I.     BACKGROUND

23                  The following facts are undisputed except where noted. On February 22, 1988,

24   defendant STS Hydropower Ltd. entered into a thirty-year lease agreement (“Lease”) with

25   Richard D. Spight to lease certain real property in Butte County for the purpose of installing and

26   operating a hydroelectric system on that property. Statement of Undisputed Facts (SUF) 2–4,

27   ECF No. 48-2. Thereafter, STS Hydropower Ltd. constructed a hydroelectric facility on the

28   property, called the Kanaka Facility (the “Facility”). SUF 11. In 2012, Mr. Spight sold the Butte
                                                       1
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 2 of 12

 1   County property and assigned the Lease to plaintiff Texcell Inc. (“Texcell”). SUF 7. It appears
 2   plaintiff Arnold Leong is the sole shareholder of Texcell. See Mot. at 6.
 3                  On January 31, 2017, defendant Eagle Creek Renewable Energy, LLC (“Eagle
 4   Creek”) acquired defendant STS Hydropower Ltd. and converted it into a limited liability
 5   company, named defendant STS Hydropower, LLC (“STS”). SUF 9. STS succeeded to the
 6   interests of STS Hydropower, Ltd. SUF 10.
 7                  At least as early as 2016, STS could not pay its costs and expenses of operation
 8   from revenues earned from selling electric power generated from the Facility. SUF 21, 23–25.
 9   There is some evidence suggesting Eagle Creek and STS were considering terminating the Lease
10   in or about July 2017 and made certain communications to that effect, although neither party
11   asserts the Lease was formally terminated then. SUF 13–16 (disputed).
12                  On or about August 29, 2017, a wildfire now known as the Ponderosa Wildfire
13   burned over 4,000 acres of land in Butte County and destroyed the Facility. SUF 17. Shortly
14   afterwards, Texcell demanded that STS rebuild the Facility, based on the terms of the Lease.
15   SUF 18. STS refused, and formally terminated the Lease in writing on September 27, 2017,
16   citing Section 9.2 of the Lease. SUF 20.
17                  Plaintiffs filed this suit in Butte County Superior Court on May 14, 2018, and
18   defendants removed it to this court on July 4, 2018. Not. of Removal, ECF No. 1. Plaintiffs
19   allege three causes of action arising out of STS’s termination of the Lease: (1) breach of contract,
20   (2) breach of implied covenant of good faith and fair dealing and (3) declaratory relief. Compl.,
21   ECF No. 1, at 17. Defendants have moved for summary judgment on all three claims. Mot., ECF
22   No. 48. Plaintiffs oppose, Opp’n, ECF No. 49, and defendants have replied, ECF No. 52. The
23   court heard oral argument on the motion on January 21, 2020, and directed defendants to
24   supplement the record with a letter brief regarding a case discussed at hearing, Realty &
25   Rebuilding Co. v. Rea, 184 Cal. 565 (1920), ECF No. 54, which they did, ECF No. 55. The court
26   now resolves the motion below.
27   /////
28   /////
                                                       2
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 3 of 12

 1   II.     LEGAL STANDARD
 2                  A court will grant summary judgment “if . . . there is no genuine dispute as to any
 3   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
 4   The “threshold inquiry” is whether “there are any genuine factual issues that properly can be
 5   resolved only by a finder of fact because they may reasonably be resolved in favor of either
 6   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).1
 7                  The moving party bears the initial burden of showing the district court “that there
 8   is an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett,
 9   477 U.S. 317, 325 (1986). The burden then shifts to the nonmoving party, which “must establish
10   that there is a genuine issue of material fact . . . .” Matsushita Elec. Indus. Co. v. Zenith Radio
11   Corp., 475 U.S. 574, 585 (1986). In carrying their burdens, both parties must “cit[e] to particular
12   parts of materials in the record . . .; or show [] that the materials cited do not establish the absence
13   or presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to
14   support the fact.” Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 (“[the
15   nonmoving party] must do more than simply show that there is some metaphysical doubt as to the
16   material facts”). Moreover, “the requirement is that there be no genuine issue of material fact
17   . . . . Only disputes over facts that might affect the outcome of the suit under the governing law
18   will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 247–48
19   (emphasis in original).
20                  In deciding a motion for summary judgment, the court draws all inferences and
21   views all evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
22   587–88; Whitman v. Mineta, 541 F.3d 929, 931 (9th Cir. 2008). “Where the record taken as a
23   whole could not lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine
24   /////
25

26           1
              Rule 56 was amended, effective December 1, 2010. However, it is appropriate to rely
27   on cases decided before the amendment took effect, as “[t]he standard for granting summary
     judgment remains unchanged.” Fed. R. Civ. P. 56, Notes of Advisory Comm. on 2010
28   amendments.
                                                         3
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 4 of 12

 1   issue for trial.’” Matsushita, 475 U.S. at 587 (quoting First Nat’l Bank of Arizona v. Cities Serv.
 2   Co., 391 U.S. 253, 289 (1968)).
 3   III.   DISCUSSION
 4          A.      Claims Against Defendant Eagle Creek
 5                  Defendants argue that “[a]s an initial matter, all three of the claims against Eagle
 6   Creek fail because Eagle Creek is not a party to the Lease and is not in privity of contract with
 7   either Plaintiff.” Mot. at 10 (citing Rhinerson v. Van’s Int’l Foods, Inc., 2014 U.S. Dist. LEXIS
 8   90471, *5 (N.D. Cal. 2014) (dismissing a claim for breach of contract as “the Court has found []
 9   no authority for the proposition that plaintiff may bring a breach of contract claim without
10   privity”); Fair Oaks Fountains, LLC v. Liberty Surplus Ins. Corp., 2013 U.S. Dist. LEXIS 3140,
11   *3–4 (E.D. Cal. 2013) (dismissing breach of contract claim where there was no contractual
12   privity) (internal citations omitted)). Plaintiffs’ opposition makes no argument with respect to
13   Eagle Creek. See Opp’n. At hearing, counsel for plaintiffs argued that STS is a wholly owned
14   subsidiary of Eagle Creek, and that the decision to terminate was made by representatives of
15   Eagle Creek. Therefore, counsel argued, any arguments made with respect to STS are equally
16   applicable to Eagle Creek; in other words, Eagle Creek is the “alter ego” of defendant STS.
17                  The parties agree that STS Hydropower Ltd. entered into the operative Lease on
18   February 22, 1988, with Richard D. Spight, who later assigned the Lease to plaintiff Texcell Inc.
19   when Spight sold Texcell the underlying property. SUF No. 2, 7. They also agree that, on
20   January 31, 2017, defendant Eagle Creek acquired defendant STS Hydropower Ltd. and thereafter
21   converted it to the limited liability company, STS Hydropower, LLC. SUF No. 9. At hearing,
22   plaintiffs argued there is evidence attached to their opposition showing Eagle Creek
23   representatives were involved in the termination, but did not point to any specific documents, and
24   the memorandum in opposition makes no reference to any such documents. See generally Opp’n.
25   Because plaintiffs offer no concrete evidence to suggest defendant Eagle Creek is an “alter ego”
26   of defendant STS, such that the parent company is in privity with its subsidiary’s contract, there is
27   no genuine dispute of material fact precluding summary judgment on the issue. See Dobson v.
28   Twin City Fire Ins. Co., No. SACV 11-192-DOC MLGX, 2011 WL 6179154, at *5 (C.D. Cal.
                                                       4
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 5 of 12

 1   Dec. 12, 2011) (requirements for “alter ego” status); Am. Gen. Life Ins. Co. v. Valentine, No.
 2   LAC V1608097 JAK JCX, 2017 WL 5635014, at *7 (C.D. Cal. Apr. 13, 2017) (covenant of good
 3   faith and fair dealing imposes burden on “all parties to a contract”) (citation omitted).
 4   Defendants’ motion is GRANTED with respect to plaintiffs’ claims against defendant Eagle
 5   Creek.
 6                   The court next considers defendants’ arguments for summary judgment as to all
 7   three claims against the remaining defendants, STS and STS Hydropower Ltd.
 8            B.     Breach of Contract Claim
 9                   Defendants urge the court to grant summary judgment on plaintiffs’ first cause of
10   action for breach of contract, arguing STS did not breach the Lease when it refused to rebuild the
11   Facility, because Section 6.3 of the Lease relieved STS of that obligation when it terminated the
12   Lease. Mot. at 11. Plaintiffs argue Section 6.3 is ambiguous and should be interpreted to relieve
13   defendants of the obligation to rebuild only if they terminate the Lease prior to the Facility’s
14   destruction. Opp’n at 8. Additionally, plaintiffs argue their breach of contract claim should
15   survive because defendants did not comply with Section 9.2 of the Lease, which imposes certain
16   requirements before termination. Id. at 6–7. The court addresses these two arguments in turn.
17                   1.      STS’s Obligations Under Section 6.3
18                   The gravamen of the parties’ dispute is over the meaning of the phrase “shall
19   exercise” in the following portion of the Lease:
20            6.3 Damage or Destruction of the Property
              ....
21
              (b) STS shall not be obligated to replace, repair, rebuild or restore
22            the Property, and the Net Proceeds of the insurance shall not be
              applied as provided in subsection (a) of this Section, if:
23
                     (i) STS shall exercise its option to terminate this Lease Agreement
24                   pursuant to Section 9.2 hereof and shall duly perform its obligations
25                   under Section 9 hereof with respect to such termination, or

26                   (ii) an Event of Default under Section 9.1 hereof shall have occurred.

27   Compl, Ex. 1 (“Lease”), ECF No. 1, at 49. Plaintiffs concede section 6.3(b) “could potentially

28   allow STS to terminate the Lease after destruction of the property without rebuilding,” but argues
                                                         5
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 6 of 12

 1   the section is ambiguous and should instead be interpreted in light of the Lease as a whole and the
 2   parties’ intentions. Opp’n at 4, 10–11. The most reasonable interpretation of the section,
 3   according to plaintiffs, is that “the Lease could only be terminated prior to the destruction of the
 4   Kanaka Plant, not after.” Opp’n at 8.
 5                   The word “shall” adds unnecessary complexity to the two phrases, but it does not
 6   render the section ambiguous. As the Supreme Court has explained, “[t]hough ‘shall’ generally
 7   means ‘must,’ legal writers sometimes use, or misuse, ‘shall’ to mean ‘should,’ ‘will,’ or even
 8   ‘may.’” Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 432 n.9 (1995). Black’s Law
 9   Dictionary in fact provides many definitions of the word, including: “Has a duty to,” “Will,” “Is
10   entitled to.” Shall, Black’s Law Dictionary (11th ed. 2019); Flintkote Co. v. Gen. Acc. Assur.
11   Co., 410 F. Supp. 2d 875, 887 (N.D. Cal. 2006) (“In determining the plain meaning of language
12   in a contract, a court may look to a ‘general’ dictionary definition to aid in its analysis.” (citing
13   Scott v. Continental Ins. Co., 44 Cal. App. 4th 24, 29 (1996))). Section 6.3 is an example of the
14   kind of misuse of the word “shall” pointed out by the Court, because to read it as “must” makes
15   no sense. Rather, in context, the plain meaning of section (b) and (b)(i), must be: STS will not be
16   obligated to repair the facility if STS exercises its option to terminate the Lease. In other words,
17   at the time STS terminates the Lease, it is not obligated to repair the facility, as long as it
18   complies with Section 9.2.
19                   A contract or a provision of a contract is ambiguous if it is reasonably susceptible
20   of more than one interpretation or construction. Castaneda v. Dura-Vent Corp., 648 F.2d 612,
21   619 (9th Cir. 1981). Section 6.3 is not reasonably susceptible of different interpretations about
22   when the timing of termination must occur in order to avoid the obligation of repair. Rather, the
23   section omits any reference to the timing of an event causing the need for repair. If the parties
24   intended to limit STS’s ability to terminate the lease and avoid repairing the facility in that way,
25   they could have included an express temporal limitation. In fact, the parties did include a
26   temporal limitation in the subsequent section, relieving STS of its obligation if “an Event of
27   Default under Section 9.1 hereof shall have occurred.” Lease at 50 (section 6.3(b)(ii)). The
28   addition of “shall have” in subsection (b)(ii) implies an Event of Default must have occurred prior
                                                         6
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 7 of 12

 1   to STS’s obligation arising to repair the Facility. Sub-section (b)(i) is not phrased this way,
 2   meaning simply that STS is not obligated to repair the facility if, at any time, it terminates the
 3   lease as provided for in the lease itself. See Carpenter v. Republic of Chile, No. 07-CV-5290 JS
 4   ETB, 2009 WL 5255327, at *6 (E.D.N.Y. July 29, 2009) (in analyzing statutory text, observing
 5   “[u]nder standard principles of contractual interpretation, the Court should presume that this
 6   omission was intentional[.]”), aff’d in part, vacated in part on other grounds, 610 F.3d 776 (2d
 7   Cir. 2010)
 8                  2.      STS’s Obligations Under Section 9.2
 9                  Having concluded STS was permitted by Section 6.3(b) to terminate the lease at
10   the time it did, the court next determines if there is any genuine dispute of material fact regarding
11   whether STS properly terminated the Lease under Section 9.2. Section 9.2 provides:
12                  The parties may mutually agree to terminate this Agreement at any
                    time upon execution of a written agreement so stating signed by both
13                  of them subject to the provisions of paragraph 5.
14                  In addition, STS may terminate this Agreement upon sixty (60) days
                    written notice to Lessor, if it establishes that continued operation of
15                  the hydroelectric facility on the Property has become uneconomical
                    to the extent that STS cannot pay its costs and expenses of operation
16                  from revenues earned from the sale of electric power generated on
                    the Property.
17
                    In the event of the termination of this agreement pursuant to this
18                  paragraph, or for any reason, STS shall, as a condition of said
                    termination, provide Lessor with copies of all plans, specifications,
19                  blueprints, manufacturers’ brochures, wiring diagrams, and any other
                    documentation relating to the improvements installed by STS on the
20                  Property subject to the restrictions and limitations of paragraph
                    11.14.
21

22   Lease at 54. Plaintiffs argue there is a factual dispute over whether STS met its obligations to
23   (1) “establish[] that continued operation of the hydroelectric facility on the Property has become
24   uneconomical to the extent that STS cannot pay its costs and expenses of operation from revenues
25   earned from the sale of electric power generated on the property” and (2) “provide [plaintiffs]
26   with copies of all [relevant documentation] relating to the improvements installed by STS on the
27   Property,” Lease § 9.2. Opp’n at 6–8; Pls.’ Statement of Undisputed Facts(“Pls.’ SUF”) 37, ECF
28   No. 49-1. Defendants point out that these specific allegations are not pled in the complaint.
                                                        7
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 8 of 12

 1   Reply at 6 n.2 (citing Compl.). Although “a plaintiff may not obtain relief on the basis of factual
 2   allegations not set forth in the complaint,” Law v. Kinross Gold U.S.A., Inc., No. 3:12-CV-00261-
 3   LRH, 2014 WL 1577301, at *7 (D. Nev. Apr. 18, 2014) , aff’d, 651 F. App’x 645 (9th Cir. 2016),
 4   the court finds plaintiffs’ new arguments advance primarily legal theories, not new factual bases.
 5   Because considering the new theories of recovery under Section 9.2 will not cause “undue delay”
 6   or significantly increase the costs of suit, the court, in its discretion, considers them below.
 7   Chessie Logistics Co. v. Krinos Holdings, Inc., 867 F.3d 852, 860 (7th Cir. 2017) (finding, where
 8   new theories raised on summary judgment are legal, “the court should consider the consequences
 9   of allowing the plaintiff’s new theory,” such as whether considering them would “cause
10   unreasonable delay,” or make it “more costly or difficult to defend the suit”).
11                          a.      Establish that Continued Operation is Uneconomical
12                  It is undisputed that STS “could not pay its costs and expenses of operation from
13   revenues earned from the sale of electric power generated from the Kanaka Facility” even prior to
14   the Ponderosa Wildfire. SUF No. 21–29. However, plaintiffs argue STS was required to
15   “establish” this fact by providing proof of STS’s financial situation to plaintiffs upon termination
16   of the Lease. See Opp’n at 6–7. It is undisputed that STS did not provide financial documents or
17   otherwise “prove” to Texcell that running the Facility had become uneconomical. Pls.’ SUF 40.
18                  Defendants argue it was sufficient to “establish” this fact internally within STS,
19   and the Lease does not require providing any documentation to plaintiffs. Reply at 6. The verb
20   “establish,” used in this context, can be read to mean “to prove; to convince someone of.”
21   Establish, Black’s Law Dictionary (11th ed. 2019); see also Establish, Merriam-Webster (last
22   visited Feb. 5, 2020), https://www.merriam-webster.com/dictionary/establish (“to put beyond
23   doubt [or] prove”); Flintkote Co., 410 F. Supp. 2d at 887. The term is ambiguous insofar as it
24   could be interpreted to mean STS must “prove” the fact internally or to mean it is required to
25   “convince” Texcell of this fact. Based purely on the language of the contract, the court finds the
26   more reasonable interpretation is the latter, for two reasons in particular. See City of Hope Nat’l
27   Med. Ctr. v. Genentech, Inc., 43 Cal.4th 375, 75 Cal.Rptr.3d 333, 181 P.3d 142, 156–57 (2008)
28   (“Interpretation of a written instrument becomes solely a judicial function only when it is based
                                                         8
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 9 of 12

 1   on the words of the instrument alone, when there is no conflict in the extrinsic evidence, or when
 2   a determination was made based on incompetent evidence.”). First, taking “establish” to mean
 3   “prove,” the verb implies an indirect object; proof is most often offered to someone else. See
 4   Lotes Co. v. Hon Hai Precision Indus. Co., No. C 11-01036 JSW, 2012 WL 2917450, at *6 (N.D.
 5   Cal. July 17, 2012) (hypothesizing that if the term “Licensee establishes” in contract means
 6   Licensee “prove[s],” then it means opposing party or court agrees with Licensee on the issue to be
 7   established). Second, it would be counterintuitive for a condition of termination to be a purely
 8   independent, internal determination by STS, the legitimacy of which plaintiffs have no way of
 9   verifying. See Froelich v. Senior Campus Living, LLC, 5 F. App’x 287, 289 (4th Cir. 2001)
10   (“Without clear contractual language to that effect, we are unprepared to adopt such a counter -
11   intuitive reading or believe that reasonable persons in the position of the parties would so
12   interpret the contract.”).2
13                   Given this interpretation, defendants have not shown an absence of factual dispute
14   regarding whether STS complied with Section 9.2 when it terminated the lease. Thus, summary
15   judgment cannot be granted on the breach of contract claim specifically based on defendants’
16   failure to “establish,” in communication with plaintiffs, that continued operation is uneconomical
17   prior to termination.
18                   Notably, plaintiffs admit that, through discovery in this litigation, it has been
19   established that continued operation of the plant was uneconomical. Pls.’ Resp. SUF 21, ECF
20   No. 49-1. As a result, it is not entirely clear what damages plaintiffs can recover for defendants’
21   delay in performance. However, because defendants do not seek summary judgment of the
22   damages element, the court need not make a finding on it here.
23   /////
24   /////
25
     2
      “If a party believes, nevertheless, that an unpublished disposition of this Court issued prior to
26   January 1, 2007, has precedential value in relation to a material issue in a case and that there is no
     published opinion that would serve as well, such disposition may be cited if the requirements of
27
     FRAP 32.1(b) are met.” 4th Cir. R. 32.1.
28
                                                         9
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 10 of 12

 1                           b.      Provide Plaintiffs with Required Documentation
 2                   It appears undisputed that, upon terminating the Lease, STS did not provide
 3    Texcell with documentation as required under Section 9.2. Defs.’ Resp. SUF Nos. 41–42, ECF
 4    No. 52-1; see Lease § 9.2. Defendants argue summary judgment is nevertheless appropriate in
 5    their favor because “(a) documents were destroyed in the fire and (b) direct efforts were made to
 6    provide Texcell, by and through [plaintiff] Leong, with copies of the documents referenced in
 7    Section 9.2,” but Mr. Leong did not respond to STS’s request for a location to send the
 8    documents, given that the only address for notice in the Lease was the address of the prior owner,
 9    Mr. Spight. Reply at 7. The parties appear to agree that on October 19, 2017, Eagle Creek
10    representative, Martin Karpenski, e-mailed Mr. Leong stating, “We have assembled copies of all
11    documents and drawings relating to the facility which are available and which were not destroyed
12    in the fire. We will email you those that are available in electronic format. Please let us know
13    where you would like the hard copies of the other documents to be sent.” See Pls.’ Resp. SUF
14    No. 33; Karpenski Decl., Ex. B, ECF No 48-5, at 9. Plaintiffs explained at hearing that the
15    remaining documents were in a format that could not be sent electronically, and defendants did
16    not dispute that representation. It is undisputed that Mr. Leong did not provide Mr. Karpenski
17    with instructions regarding where the documents should be sent, SUF No. 34, but plaintiffs also
18    argued at hearing that defendants knew Mr. Leong’s physical address. See Pls.’ Resp. SUF No. 3
19    (citing Oshinski Decl. ¶ 2, ECF No. 49-3 (“Plaintiffs did not receive any building plans,
20    specifications, blueprints, manufacturers’ brochures, wiring diagrams or any other documents
21    concerning the original construction of the Kanaka Plant prior to the filing of this lawsuit” . . .
22    “[D]efense counsel . . . eventually provided the documents.”)). There is no evidence in the record
23    before the court that defendants did in fact know Mr. Leong’s physical address.
24                   Even viewing the evidence in the light most favorable to plaintiffs, there is no
25    genuine dispute of material fact respecting plaintiffs’ failure to provide defendants with a physical
26    address for mailing of the documents that could not be transmitted electronically, and this failure
27    relieving defendants of the obligation to send the documents before terminating. See R. J. Kuhl
28    Corp. v. Sullivan, 13 Cal. App. 4th 1589, 1601 (1993) (the nonoccurrence of a condition may be
                                                         10
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 11 of 12

 1    excused by prevention or hinderance of its occurrence through a party’s failure to act in good
 2    faith). Therefore, summary judgment in favor of defendants is appropriate on plaintiffs’ breach
 3    of contract claim to the extent it is based on this theory.
 4           C.      Claim for Breach of Implied Covenant of Good Faith and Fair Dealing
 5                   In their complaint, plaintiffs also allege defendants breached the implied duty of
 6    good faith and fair dealing contained in every California contract, by “performing in a manner
 7    that was unfaithful to the purpose of the contract,” Compl. ¶¶ 32–33, when defendants terminated
 8    the Lease after the Ponderosa Wildfire destroyed the Facility.
 9                   The covenant of good faith and fair dealing “exists merely to prevent one
10    contracting party from unfairly frustrating the other party’s right to receive the benefits of the
11    agreement actually made.” Tomada v. Home Depot U.S.A., Inc., No. 13–CV–1647, 2014 WL
12    2538792, at *17 (N.D. Cal. June 3, 2014) (citations, internal quotation marks omitted)). The
13    covenant does not impose “substantive duties or limits on the contracting parties beyond those
14    incorporated in the specific terms of their agreement.” Guz v. Bechtel Nat. Inc., 24 Cal. 4th 317,
15    349–50 (2000) (citation omitted). It requires only that, when a contract provides a party with
16    discretion, that discretion be exercised in good faith and in accordance with fair
17    dealing. Tomada, 2014 WL 2538792, at *17; see also Cobb v. Ironwood Country Club, 233 Cal.
18    App. 4th 960, 966 (2015).
19                   Even viewing the evidence in the light most favorable to the plaintiffs, there is no
20    evidence to suggest defendants acted in bad faith in exercising the discretion afforded them by the
21    contract to terminate the Lease. To the contrary, it is undisputed the Facility had become
22    uneconomical to operate even before the wildfire. SUF Nos. 21–29. The Lease clearly allowed
23    STS to terminate the Lease if operations became uneconomical; in fact, it was a prerequisite to
24    termination, as discussed above. Lease § 9.2. The Lease also expressly allowed STS to avoid
25    rebuilding the Facility if it terminated the Lease consistent with the lease terms, as also discussed
26    above. Lease § 6.3. STS acted in accordance with the contract when it terminated the Lease after
27    the wildfire, and plaintiffs offer no evidence to create a genuine factual dispute over whether
28    STS’s termination was made in bad faith.
                                                         11
     Case 2:18-cv-01621-KJM-DMC Document 56 Filed 08/31/20 Page 12 of 12

 1                   Accordingly, the court grants defendants’ motion for summary judgment on the
 2    implied covenant claim.
 3           D.      Declaratory Relief
 4                   In conjunction with their breach of contract and breach of implied covenant of
 5    good faith and fair dealing claims, plaintiffs seek a judicial determination of their rights, title and
 6    interest in the Lease and a declaration that STS is obligated to replace the Kanaka Facility.
 7    Compl. ¶¶ 35–38. For the reasons described above, there is no genuine dispute of material fact
 8    regarding whether defendants are required to replace the Kanaka facility, and defendants have
 9    now met the requirements under section 9.2. Therefore, summary judgment of plaintiffs’
10    declaratory judgment claim is also GRANTED in defendants’ favor.
11    IV.    CONCLUSION
12                   The motion for summary judgment is GRANTED in defendants’ favor as to
13    plaintiffs’ claims against Eagle Creek, and plaintiffs’ breach of the covenant of good faith and fair
14    dealing claim and declaratory relief claim against the remaining defendants. The motion is
15    DENIED as to plaintiffs’ claim for breach of contract with respect to defendants’ failure to
16    “establish” the Facility was uneconomical before terminating the Lease.
17                   A final pretrial conference is set for Friday, November 6, 2020 at 10:00 a.m.
18    The parties SHALL meet and confer and file a joint status report 14 days prior to the final pretrial
19    conference addressing matters the court should consider in setting a trial date, including whether
20    they request referral to a magistrate judge to conduct a court-convened settlement before the final
21    pretrial conference. See E.D. L.R. 282.
22                   This order resolves ECF No. 48.
23                   IT IS SO ORDERED.
24     DATED: August 31, 2020.
25

26

27

28
                                                         12
